DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3, sub-species D, claims 8-14 in the reply filed on 10/20/2021 is acknowledged.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US Pub. No. 2004/0195793) in view of Koenig (US Pub. No. 2011/0155613).
Regarding claim 8, SULLIVAN, which is considered to be the closest prior art to the subject matter of claim 8, discloses an apparatus (80) having a wheeled base (60), comprising: a pair of removable wheels (72) configured to support the wheeled base ( 60) on a surface such that the wheeled base (60) can roll along the surface; a frame (61) including a top side and a bottom side opposite the top side; and a storage container (21) removably coupled to the top side of the frame (61) (see paragraphs [0055], [0056] and figures 9, 11); the wheels adjacent the bottom side (wherein the wheels 72 shown in fig 9 are “adjacent” the bottom side, given the broad definition of adjacent). Sullivan does not specifically disclose and a tool storage container of claim 8 slides in a first direction relative to a base and generally parallel to a top side to attach the tool storage container to the base, wherein the tool storage container slides in a second direction, opposite the first direction, relative to the base and generally parallel to the top side to remove the tool storage container from the base. However, Koenig discloses an upper container (1) slides a first direction relative to a lower container (1) and parallel to a top side to attach the upper container (1) to the lower container (1 ), wherein the upper container (1) slides in a second direction, opposite the first direction, relative to the lower container (1) and parallel to the top side to remove the upper container (1) from the lower container (1) (see paragraph [0050] and figures 10, 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the feature of the container slides in a first direction relative to a base and generally parallel to a top side to attach the tool storage container to the base, wherein the tool storage container slides in a second direction, opposite the first direction, 
Regarding claim 9, The additional feature of claim 9 is characterized in that the base is rectangular and the base includes a length and a width, the length being longer than the width, wherein the first and second directions are parallel to the width. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base is rectangular and the base includes a length and a width, the length being longer than the width, wherein the first and second directions are parallel to the width, since this feature would be easily conceived from the disclosure of KOENIG considering that the lower container ( 1) is rectangular and includes a length and a width, the length being longer than the width, wherein the first and second directions are parallel to the width (see figures 7, 10, 11). Accordingly, claim 9 would have been obvious over SULLIVAN in view of KOENIG. 

Regarding claim 11, The additional feature of claim 11 is identical to the feature of KOENIG in that the lid (8) and the body (6) are rigid (see figures 2, 5). Accordingly, claim 11 would have been obvious over SULLIVAN in view of KOENIG. 
Regarding claim 12, The additional feature of claim 12 is characterized in that the tool storage container includes a lid and a body, wherein the body includes a bottom surface opposite the lid, wherein the bottom surface includes a projection, wherein the base includes a recess, and wherein the projection is received in the recess as the tool storage container slides in the first direction relative to the base to attach the tool storage container to the base. Sullivan does not disclose this feature. However, Koenig discloses the upper container (1) includes a lid (8) and a body (6), wherein the body (6) includes a bottom surface (56) opposite the lid (8), wherein the bottom surface (56) includes an engaging projection (55), wherein a lower container (1) includes an engaging recess (54, 54b), and wherein the engaging projection (55) is received in the engagement recess (54, 54b) as the upper container (1) slides in the first direction relative to the lower container (1) to attach the upper container (1) to the lower container (1) (see paragraphs [0050], [0056], [0095] and figures 3-5, 10, 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lid and a body, wherein the body includes a bottom surface opposite the lid, wherein the bottom surface includes a projection, wherein the base includes a recess, and wherein the projection is received in the recess as the tool storage container slides in the first direction relative to the base to attach the tool storage container to the base of Koenig with the container of 
Regarding claim 13, The additional feature of claim 13 is characterized in further comprising a channel between the projection and the base, the channel including an open end and a closed end, wherein the recess of the base includes wings that are received m the channel when the tool storage container is attached to the base. This feature would be easily conceived from the disclosure of KOENIG considering that the projection (55) includes a locking foot (57b) having a rear-engaging section (62), wherein the rear engagement section (62) comes into locking engagement with a rear engagement projection (58) of the engagement recess (54b) when the upper container (1) is attached to the lower container (1) (see paragraphs [0103]-[0106] and figures 3-5, 10, 11). Accordingly, claim 13 would have been obvious over SULLIVAN in view of KOENIG. 
Regarding claim 14, The additional feature of claim 14 is characterized in that the tool storage container is a first tool storage container, the tool cart further comprising a second tool storage container, the second tool storage container removably coupled to the first tool storage container (feature 1), wherein the second tool storage container slides m the first direction relative to the first tool storage container to attach the second tool storage container to the first tool storage container, and wherein the second tool storage container slides in the second direction relative to the first tool storage container to remove the second tool storage container from the first tool storage container (feature 2). The combination above of Sullivan and Koenig discloses these features. In particular, SULLIVAN discloses that the storage container (21) is a first tool storage container (21 ), the apparatus (80) further comprising a second storage container (21 ') removably coupled to the first storage container (21), which corresponds to feature 1 (see paragraph [0056] and figure 11). In addition, KOENIG discloses that the upper container (1) slides the first direction relative to the lower container (1) to attach the upper container (1) to the lower container (1), wherein the upper container (1) slides in the second direction . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunner (WO 2017/191628) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
	Regarding claims 8-14, Brunner discloses A tool cart (page 1, “technological field”) comprising: a plurality of wheels (at least 116, 208) configured to support the tool cart on a surface such that the tool cart can roll along the surface; a base (at least fig 8a), the base including a top side and a bottom side opposite the top side, the plurality of wheels adjacent the bottom side; and a tool storage container, the tool storage container removably coupled to the top side of the base, wherein the tool storage container slides in a first direction relative to the base and generally parallel to the top side to attach the tool storage container to the base (at least figs 8a-8b), and wherein the tool storage container slides in a second direction, opposite the first direction, relative to the base and generally parallel to the top side to remove the tool storage container from the base (at least figs 3a-3d); wherein the base is rectangular and the base includes a length and a width, the length being longer than the width, and wherein the first and second directions are parallel to the width (figs 8 and 9); wherein the tool storage container includes a lid and a body, wherein the lid is pivotally coupled to the body (at least fig 6g); wherein the lid and the body are rigid (at least fig 6g); wherein the tool storage container includes a lid and a body, wherein the body includes a bottom surface opposite the lid, wherein the bottom surface includes a projection, wherein the base includes a recess, and wherein the projection is received in the recess as the tool storage container slides in the first direction relative to the base to attach the tool storage container to the base (at least figs 3a-3d in view of figs 8 and 9); further comprising a channel between the projection and the base, the channel including an open end and a closed end, wherein the recess of the base includes wings that are received in the channel when the tool storage container is attached to the base (at least figs 3a-3d); wherein the tool storage container is a first tool storage container, the tool cart further comprising a second tool storage container, the second tool storage container removably coupled to the first tool storage container, wherein the second tool storage container slides in the first .
Information Disclosure Statement
The eight information disclosure statements filed have been reviewed and placed of record in the file.
These Information Disclosure Statements collectively contain hundreds of references. Due to the voluminous set of documents submitted, applicant is requested under 37 CFR 1.1 05 to provide an indication of which references are considered to be most highly pertinent to the claimed invention.
The IDSs and the information referred to therein have been placed in the application file but have not necessarily been considered.
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556,1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).
If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statements. The applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDSs submitted. This information is necessary to evaluate the large volume of prior art submitted.
Conclusion
The references cited disclose tool carts and wheeled platforms and associated interconnection means that teach aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618